Citation Nr: 1401341	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-46 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus with diabetic retinopathy and peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for type II diabetes mellitus with diabetic retinopathy and peripheral neuropathy of the upper and lower extremities.  The Veteran disagreed and perfected an appeal.  The Veteran presented testimony in support of his claim at a February 2012 hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

This matter was last before the Board in April 2013 at which time it was remanded for further development.

Also, when this matter was last before the Board, it again referred the Veteran's claims for service connection of a skin disorder and a heart disorder for adjudication.  A review of the claims file, to include Virtual VA, does not indicate that these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are once again REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2.  The evidence does not show that diabetes mellitus was manifested in service or to a compensable degree in the first post-service year, and the preponderance of the evidence is against a finding that the Veteran has diabetes mellitus with diabetic retinopathy and peripheral neuropathy of the upper and lower extremities that is related to an event, injury, or disease in service.

CONCLUSION OF LAW

Service connection for diabetes mellitus with diabetic retinopathy and peripheral neuropathy of the upper and lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant with the required pre-adjudication notice by a letter dated in February 2007.

VA has obtained the Veteran's entrance examination report and his service personnel records, and assisted the veteran in obtaining evidence.  No VA examination is necessary as there is sufficient evidence of record to decide the claim, i.e. the Veteran's service personnel records, his testimony and the deck logs related to his service aboard the USS Southerland.  As will be discussed in greater detail below, there is no competent indication that diabetes mellitus manifested in service, that this condition manifested to a compensable degree within the first post-service year or that it is otherwise attributable to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

No further development is necessary to attempt to obtain any service treatment records.  After several requests to all known sources, each custodian has indicated that it has no further service records.  38 C.F.R. § 3.159 (c)(2).  In the February 2007 letter, the Veteran was informed of evidence that would help the RO make a determination including dates and locations of medical treatment in service, statements from persons who knew him in service and who know of any disability he had while on active duty, records and statements from service medical personnel, employment physical examinations, etc.  He was also informed to submit copies of any service treatment records in his possession.  A January 2008 rating decision indicated the service treatment records could not be obtained.  The Board is cognizant that in such situations, "the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  All known and available records relevant to the issue on appeal have been obtained and associated with the veteran's claims file; and the veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Certain chronic diseases (including diabetes mellitus) may be presumptively service connected if manifested to a compensable degree in the first post-service year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain chronic diseases (to include type 2 diabetes mellitus) may be service-connected on a presumptive basis if manifested in a veteran who was exposed to herbicides (Agent Orange) in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent (to include Agent Orange), unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam includes service in the waters offshore, inland ("brown water") waterways or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a veteran have set "foot-on-land" in Vietnam), cert. denied 129 S. Ct. 1002 (2009).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran asserts that he was exposed to herbicides by virtue of his service aboard the USS Southerland (DD-743) and that he developed diabetes mellitus and related complications as the result of his claimed exposure.  He asserts that his service involved visitation in the Republic of Vietnam.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal with Device and the Armed Forces Expeditionary Medal (Korea).  See DD Form 214N.  Notably, he was awarded the Vietnam Service Medal for service in the Vietnam area of operations beginning June 1, 1967.  

VA treatment records, beginning some 30 years following discharge, document assessed diabetes mellitus and associated peripheral neuropathy, but no diabetic retinopathy.  

As outlined above, the Veteran claims exposure to herbicides as the result of his service aboard the USS Southerland.  A March 2007 Personnel Information Exchange System (PIES) response documents a response of "no records of exposure to herbicides" with respect to the Veteran.

A July 2007 PIES response indicates that the Service Department was "unable to determine" whether the Veteran had in-country service in Vietnam.  The response does indicate that the Veteran served aboard the USS Southerland (DD-743), which was in the official waters of the Republic of Vietnam during numerous periods from January 1968 to September 1971.  

Of record is a July 2007 response from the Defense Personnel Records Image Retrieval System (DPRIS).  The response does not document that the Veteran set foot in Vietnam, but does document that the USS Southerland anchored in Da Nang Vietnam on February 17, 1968.  It also documents that the USS Southerland conducted operations off of the coast of Vietnam while the Veteran served thereon, to include Naval Gunfire Support (NGFS).

Of record is a May 2009 memorandum from the U.S. Army & Joint Services Records Research Center (JSRRC).  The memorandum documents that the JSRRC reviewed numerous official military documents, ships' histories, deck logs and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents during the Vietnam era.  It further documents that the JSRRC had found no evidence that Navy ships had transported tactical herbicides or that ships operating of the coast of Vietnam used, stored, tested or transported tactical herbicides.  The JSRRC memorandum notes that the agency could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used therein.  Ultimately, the memorandum reflects that the JSRRC could provide no evidence to support the Veteran's claim of exposure to herbicides while serving aboard a Navy ship.  

In June 2009, the Veteran filed his Notice of Disagreement (NOD).  In the NOD, he asserted that he was exposed to herbicides due to his service aboard the USS Southerland, which conducted operations 1 to 2 miles off the coast of Vietnam.  He asserted that he was exposed to herbicides from drinking water, runoff and air in this regard.  He also asserted that he "made occasional trips on land" that were "unfortunately not recorded" in the ship's logs.  He related that he felt that "even though the ship's records do not indicate that [he] was on land in [Vietnam] it was obvious that he was exposed to [herbicides] by numerous" other sources.   He therefore requested that his claim be granted. 

In February 2012, the Veteran testified before the Board.  At the hearing, he related that he had been diagnosed as having diabetes mellitus about 9 to 10 years prior to the hearing, although he felt that "it probably started while [he] was in" the Navy.  He explained that he "did not see medical personnel very often."  He testified that he also had associated peripheral neuropathy and retinopathy.  With respect to exposure to herbicides, he reiterated that he felt he was exposed to such through the air and water while serving offshore of Vietnam.  He also explained that on 2 occasions he went ashore and that on a "few occasions" he went "up the rivers" for shore bomb support.  He related that his service as a Quartermaster involved him keeping the ships logs and that he had on one occasion documented his travel to shore.  He testified that at least one doctor had suggested that his diabetes and related maladies could be related to herbicide exposure.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ identified the issue on appeal during the hearing and testimony was taken concerning the Veteran's contentions regarding herbicide exposure in service.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

Pursuant to the Board's prior March 2012 remand of this matter, VA obtained historical information and deck logs of the USS Southerland.  The historical information reflects that from December 1968 to December 1971 the ship conducted operations off the coast of Vietnam.  VA obtained deck logs dating from February 16, 1968, through February 18, 1968, May 1, 1969, through May 4, 1969, April 22, 1969, through April 30, 1969, October 12, 1970, October 16, 1970, and October 23, 1970.  The deck logs reflect that as of February 16, 1968, the USS Southerland had anchored in Da Nang Harbor and departed Da Nang Harbor that same day.

Of record is a November 2012 statement from the Veteran.  In the statement he relates that he recalled beginning his service aboard the USS Southerland in October 1967 and that he served thereon for about 3 1/2 years, or through February 1971.  He explained that during his service, he was aboard ship for 2 Western Pacific tours, each consisting of a 9 month deployment.  He explained that 6 months of each tour involved service in the Gulf of Tonkin and the waters off the coast of Vietnam.  He related that his duties were carrier support and on line gun fire support, which required the USS Southerland to enter within 1 mile of the coastline.  He stated that during this service, he believed that he and the crew of the USS Southerland were exposed to herbicides.  He also explained that his duties as a Quartermaster involved keeping the ship's log current.  In this regard, he explained that the only person ever to be logged in or out on a daily basis was the Captain and that his name or others would not appear as departing or arriving in Da Nang.  

When this matter was last before the Board, it was remanded to obtain further deck logs, particularly logs dated from February 9 to 15, 1968, as the aforementioned logs indicated that the USS Southerland had anchored in Da Nang Harbor prior to February 16, 1968.  A review of these deck logs shows that the ship departed from Subic Bay in the Philippines with the Seventh Fleet on February 13, 1968, and anchored in Da Nang Harbor on February 15, 1968.  

At the outset, it is noteworthy that service personnel records show that the Veteran served aboard the USS Southerland in the official waters of the Republic of Vietnam during the Vietnam Era.  However, the evidence of record establishes only that this ship served in "blue waters" off the shore of Vietnam during the period in question.  The RO conducted a review of the Navy and Coast Guard ships associated with service in Vietnam and noted that the U.S.S. Southerland did operate on Song Nga Bay and the Saigon River during July 1966, however, this was prior to the Veteran's active service.  See July 2013 supplemental statement of the case.  It is not shown that the ship docked or served in the inland waterways of Vietnam during the period the Veteran served on this ship.  Therefore, the evidence of record does not establish that the Veteran's ship operated in inland waterways or docked in Vietnam and he may not be afforded the presumption of exposure to herbicides on this basis.

The Board acknowledges that the Veteran asserts that he departed the USS Southerland on several occasions to visit Vietnam.  However, the Board finds the Veteran's reports lacking in credibility.  At his Board hearing in February 2012, the Veteran testified that he went ashore in Vietnam on a few occasions and that on at least one occasion he had documented his travel in the ship's logs.  However, in June 2009 and November 2012 statements, the Veteran related that his name would not appear in the ship's log.  These contradictory statements, which are highly relevant to the question of whether the Veteran set foot in Vietnam, lead the Board to afford the Veteran's contentions of setting foot in Vietnam no probative value.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

His service personnel records show that he was awarded the Vietnam Service Medal, Vietnam Campaign Medal and National Defense Service Medal.  The award of such medals is not of itself necessarily indicative of service on land in Vietnam.  Further, the service personnel records do not indicate such medals were awarded for service in Vietnam and the evidence does not otherwise show that the Veteran had service in Vietnam or exposure to herbicides.

In light of the above, the Veteran's claim seeking service connection for diabetes mellitus is not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, and to substantiate the claim he must present credible and competent supporting evidence that he was exposed to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran has not provided any competent evidence that he was exposed herbicides.  He indicated that he served as quartermaster and that the U.S.S. Southerland was in such close proximity to the shoreline that herbicides made their way to his ship through wind exposure and then contaminated the ship's drinking water.  However, the Board finds that the evidence does not show, and the Veteran has not indicated, that he is competent to identify any wind-borne chemicals that may have affected the ship or to provide a probative opinion that the ship's drinking water was contaminated by herbicides.  Moreover, he has not identified any potentially relevant documents that would be competent to support his assertions.  The evidence obtained during the course of the appeal including the service personnel records, deck logs and ship's history do not indicate any such contamination occurred.

Furthermore, the evidence does not show that the Veteran's diabetes was manifested in service or in his first post-service year.  While the Veteran testified that he probably had diabetes mellitus in service, when he filed his claim, he indicated that the disability began in 2004.  He has not reported symptoms in service and thereafter that could have been indicative of diabetes mellitus.  In addition, he is not competent as a lay person to provide an opinion as to the onset of diabetes mellitus as this is beyond the capability of a lay person to observe.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112 is not warranted.

To establish service connection for his diabetes mellitus under these circumstances, the Veteran must show that the disease is somehow otherwise related to his active service.  VA treatment records note the diagnosis and treatment of diabetes mellitus and associated maladies, but there is nothing in the record to suggest the disease is/or may be related to the Veteran's service.  He has not submitted any competent evidence to such effect.  Indeed he appears to rely on an Agent Orange presumptive theory of entitlement.  Absent any credible and competent evidence of herbicide exposure in service, or competent evidence otherwise suggesting a link between the Veteran's diabetes mellitus and his service, service connection for such disability is not warranted.  Gilbert, supra.

The Board again notes the Veteran's assertion that his diabetes mellitus had its onset in service, despite the fact that he denied seeking any treatment for the condition until approximately 2004.  In this regard, the Veteran is not competent to diagnose diabetes mellitus, which is a condition not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, despite the Veteran's contentions, there is no competent medical evidence indicating that the condition was incurred in service.

In closing, the Board notes that the Veteran is claiming service connection for peripheral neuropathy of the upper and lower extremities and diabetic retinopathy as secondary to diabetes mellitus.  The record discloses assessed peripheral neuropathy, but no assessment of diabetic retinopathy.  Regardless of whether these conditions have been firmly diagnosed, as service connection for diabetes mellitus is denied, service-connection cannot be established for any of these conditions.  38 C.F.R. § 3.310.

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt rule does not apply; the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for type II diabetes mellitus with diabetic retinopathy and peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


